     Case 1:20-cv-03923-MMB Document 35    Filed 07/21/21   Page 1 of 15




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

                                       )
ALLEGHENY TECHNOLOGIES                 )
INCORPORATED and                       )
ALLEGHENY & TSINGSHAN                  )
STAINLESS, LLC,                        )
                                       )
      Plaintiffs,                      )
                                       )
      v.                               )   Court No.        20-03923
                                       )
                                       )
UNITED STATES,                         )
                                       )
      Defendant.                       )
                                       )

                                ORDER

     Upon consideration of the defendant’s motion for a voluntary

remand, and all responses thereto, it is hereby ORDERED that the

motion is GRANTED; and it is further

     ORDERED that the Department of Commerce’s final

determinations not to exclude steel slab products from the remedy

imposed by the President under Section 232 of the Trade Expansion Act

of 1962, 19 U.S.C. § 1862, challenged in this action are remanded to

Commerce for reconsideration in accordance with this order; and it is


                                   1
     Case 1:20-cv-03923-MMB Document 35    Filed 07/21/21   Page 2 of 15




further

     ORDERED that:

  • Upon issuance of this order, Commerce shall file its remand

     results no later than 95 days after the date of this order;

  • The briefing schedule is stayed pending issuance of Commerce’s

     remand results.

  • The parties shall file a proposed scheduling order no later than 14

     days after the filing of the remand results.



SO ORDERED.

_________, 2021                   ________________________________
                                            New York, NY




                                    2
     Case 1:20-cv-03923-MMB Document 35    Filed 07/21/21   Page 3 of 15




  IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER, JUDGE

                                       )
ALLEGHENY TECHNOLOGIES                 )
INCORPORATED and                       )
ALLEGHENY & TSINGSHAN                  )
STAINLESS, LLC,                        )
                                       )
      Plaintiffs,                      )
                                       )
      v.                               )   Court No.        20-03923
                                       )
                                       )
UNITED STATES,                         )
                                       )
      Defendant.                       )
                                       )


       DEFENDANT’S MOTION FOR VOLUNTARY REMAND

     Defendant, the United States, respectfully requests that the Court

remand the challenged actions of the United States Department of

Commerce for the agency to reconsider its final determinations not to

exclude imports of semi-finished stainless steel slab from Indonesia

from the remedy imposed by the President under Section 232 of the

Trade Expansion Act of 1962, 19 U.S.C. § 1862. We also respectfully

request that the Court stay the briefing schedule pending completion of

Commerce’s remand results.

                                   1
      Case 1:20-cv-03923-MMB Document 35         Filed 07/21/21   Page 4 of 15




      If this motion is granted, Commerce intends to reconsider the two

subject exclusion requests and provide additional explanation for its

decisions. Commerce will issue new determinations to either: (1) grant

the requests excluding some or all of these products from the scope of

the Section 232 measure on steel imports; or (2) deny the exclusion

requests.

      On July 9, we informed counsel for the plaintiff that we intended

to seek a voluntary remand. On July 20, 2021, counsel for the plaintiff

represented that the plaintiff will oppose this motion.1

                                BACKGROUND

      Pursuant to the authority granted the President under Section

232, Proclamation 9705 established a 25 percent tariff on imports of

most steel products. Adjusting Imports of Steel Into the United States,


      1
         Upon conferring with counsel for the plaintiff, we understand that at least
some of Allegheny’s entries that Allegheny believes might be covered by any
granted exclusions in this case have liquidated. That raises the question of
whether, should an exclusion ultimately be granted on remand, there is any further
relief that Allegheny could obtain from this Court. Although Allegheny is still in
the process of confirming how many of its entries have liquidated, it has suggested
that rather than consenting to remand, it may request that this Court resolve the
issue of the scope of relief available in a challenge to Commerce’s section 232
exclusion decisions. If Allegheny does report that all its entries have liquidated
and proposes that course, we would not oppose briefing the issue of available
remedies first.

                                         2
      Case 1:20-cv-03923-MMB Document 35    Filed 07/21/21   Page 5 of 15




Proclamation No. 9705 of March 8, 2018, 83 Fed. Reg. 11,625 (Mar. 15,

2018). In implementing the steel tariff, the President “authorized

[Commerce] to provide relief from the additional duties set forth in

clause 2 of this proclamation for any steel article determined not to be

produced in the United States in a sufficient and reasonably available

amount or of a satisfactory quality” “and []also []to provide such relief

based upon specific national security considerations.” Proclamation No.

9705, 83 Fed. Reg. at 11,627.

     Plaintiff Allegheny Technologies, Inc. and Allegheny & Tsingshan

Stainless, LLC (collectively Allegheny) sought exclusions for two

different types of semi-finished stainless steel slab from Indonesia. See

Compl. ¶ 4. Commerce (Bureau of Industry and Security, or BIS)

rejected those requests. Commerce denied those requests because it

found that the domestic industry was capable of timely manufacturing

sufficient quantities (of sufficient quality) of the requested merchandise.

In its complaint, Allegheny contends that Commerce has failed to

provide “any analysis or reasoning” for its denials of the exclusion

requests. Compl. ¶ 11.




                                     3
      Case 1:20-cv-03923-MMB Document 35    Filed 07/21/21   Page 6 of 15




     In the beginning of Commerce’s administration of the exclusion

process in 2018 through 2019, Commerce officials met with interested

parties (both requesters and objectors) to discuss pending exclusion

requests and to discuss the exclusion program generally. BIS has no

regulation requiring the documentation of such meetings and, at the

time, did not have a practice of contemporaneously documenting those

meetings. That practice ceased in late 2019.

     In a management alert issued in late 2019, the Department of

Commerce’s Office of the Inspector General (OIG) stated that the lack of

contemporaneous documentation of these meetings gave the

“appearance that Department officials may not be impartial or

transparent and are potentially making decisions based on evidence not

contained in the official record for specific exclusion requests.” See

Management Alert: Certain Communications by Department Officials

Suggest Improper Influence in the Section 232 Exclusion Request

Review Process Final Memorandum No. OIG-20-003-M (Oct. 28, 2019)

(hereafter, OIG Management Alert).2 Significantly, no determination




2The memorandum is available at
https://www.oig.doc.gov/Pages/Management-Alert-Certain-
                                 4
      Case 1:20-cv-03923-MMB Document 35   Filed 07/21/21   Page 7 of 15




was made that any agency officials acted in bad faith or without

impartiality.

     In its complaint, however, Allegheny cites, among other things,

this memorandum, claiming that the “Inspector General express serious

concern” regarding “irregularities in the process,” to support its request

for relief. Compl. ¶ 16 (quoting OIG Management Alert).

                              ARGUMENT

I.   Standard Of Review

     Voluntary remand is consistent with the principle that

“[a]dministrative agencies have an inherent authority to reconsider

their own decisions, since the power to decide in the first instance

carries with it the power to reconsider.” Trujillo v. General Elec. Co.,

621 F.2d 1084, 1086 (10th Cir. 1980) (citing Albertson v. FCC, 182 F.2d

397, 399 (D.C. Cir. 1950)).

     “When an agency action is reviewed by the courts, . . . the agency

may request a remand, without confessing error, to reconsider its

previous position.” SKF USA Inc. v. United States, 254 F.3d 1022, 1029




Communications-by-Department-Officials-Suggest-Improper-Influence-
in-the-Section-232-Exclusion-Req.aspx
                                  5
      Case 1:20-cv-03923-MMB Document 35    Filed 07/21/21   Page 8 of 15




(Fed. Cir. 2001). Indeed, under the circumstances here, which involve

weighing multiple interests and evidence from disparate sources, “a

remand to the agency is required, absent the most unusual

circumstances verging on bad faith.” Id. at 1029-30 (identifying the

appropriateness of remand with respect to a change in policy relating to

the interpretation of an ambiguous statute); see also Citizens Against

Pellissippi Parkway Extension, Inc. v. Mineta, 375 F.3d 412, 416 (6th

Cir. 2004) (finding that the district court abused its discretion in

denying voluntary remand that would have “cure[d] the very legal

defects asserted by plaintiffs challenging federal action.”).

     Remand is “usually appropriate” if “the agency’s concern is

substantial and legitimate.” SKF, 254 F.3d at 1029. Commerce’s

concerns are substantial and legitimate where: (1) “Commerce provided

a compelling justification for its remand request,” (2) “the need for

finality - although an important consideration - does not outweigh the

justification for voluntary remand presented by Commerce,” and (3) the

“scope of Commerce’s remand request is appropriate.” Shakeproof

Assembly Components Div. of Ill. Tool Works, Inc. v. United States, 412

F. Supp. 2d 1330, 1336-39 (Ct. Int’l Trade 2005).


                                     6
      Case 1:20-cv-03923-MMB Document 35    Filed 07/21/21   Page 9 of 15




      “If the record before the agency does not support the agency

action, if the agency has not considered all relevant factors, or if the

reviewing court simply cannot evaluate the challenged agency action on

the basis of the record before it, the proper course, except in rare

circumstances, is to remand to the agency for additional investigation or

explanation.” Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744

(1985).

II.   Commerce’s Request For Remand Is Based In Substantial and
      Legitimate Concerns

      We respectfully request that the Court remand Commerce’s

determinations for the exclusion requests at issue for further

consideration, without confessing error.

      First, Commerce has a compelling justification for its request for

voluntary remand. Commerce acknowledges that another Judge of this

Court, in JSW Steel, Inc. v. United States, found that Commerce’s

denials of the exclusion requests at issue in that case were “devoid of

explanation and frustrate judicial review.” 466 F. Supp. 3d 1320, 1330

(Ct. Int’l Trade 2020). Based on its review of the decision memoranda

and underlying recommendations in this case, which are similar in

reasoning and scope of analysis as those reviewed in JSW, Commerce

                                     7
     Case 1:20-cv-03923-MMB Document 35     Filed 07/21/21   Page 10 of 15




wishes to reconsider the exclusions and to provide additional reasoning

or explanation, as necessary.

     Additionally, we recognize that, in the absence of

contemporaneous ex parte memoranda, and despite our best efforts to

provide the Court and parties with documents and information in

existence concerning communications between interested parties and

Commerce while the exclusion requests were pending, the Court may

nonetheless conclude that the existing record is incomplete. Commerce

therefore proposes, on remand, to reconsider the exclusion requests by

engaging in a new and independent review of a record limited to: (1) the

original exclusion request; (2) the parties’ original objections, rebuttals

and sur-rebuttals, and (3) any other information that the decision-

maker considers, which will be documented in the record.

     Because Commerce will be making new determinations, the

proposed remand eliminates any disputes about what was before the

decision-maker at the time the original decisions were made, or any

claim that the agency previously considered ex parte information. Thus,

a voluntary remand at this stage, to create and decide the exclusions

based on a new and independent review of the original record


                                     8
     Case 1:20-cv-03923-MMB Document 35    Filed 07/21/21   Page 11 of 15




submissions, will eliminate any potential disputes about the

completeness of the current record.

     Second, the need for finality is not outweighed by the agency’s

justification. Indeed, Allegheny seeks to overturn Commerce’s denials

of its exclusion requests. See Compl. Request for Relief. On remand,

Commerce could grant some or all of the exclusion requests that

Allegheny challenges in this case. Thus, “remanding for

reconsideration now essentially expedites relief that {the plaintiff} seeks

and may obviate the necessity for remand (or, perhaps, any

proceedings) later.” Borusan Mannesmann Pipe U.S. Inc. v. United

States, 2020 Ct. Intl. Trade LEXIS 95 (July 20, 2020). Should

Commerce grant an exclusion on remand, the one-year exclusion will be

retroactive to the date the request for exclusion was accepted by

Commerce. Proclamation 9777 of August 29, 2018, Adjusting Imports of

Steel Into the United States, 83 Fed. Reg. 45,025, 45,026, cl. 5 (Sept. 4,

2018).

     Third, the scope of our request is appropriate. The scope is broad

– Commerce intends to fully reconsider all aspects of the exclusion

requests based on a new and independent review. This broad scope is


                                      9
     Case 1:20-cv-03923-MMB Document 35   Filed 07/21/21   Page 12 of 15




necessary and proportional to resolve the issues presented in this

matter.

     Commerce’s request is therefore substantial and legitimate.

Remand will conserve judicial resources on a matter that may well be

mooted or resolved by further agency consideration of the matter.

Further, remand will provide the opportunity for meaningful judicial

review of supported determinations based upon the parties’ original

submissions, thus resolving any dispute as to the completeness of the

present administrative record. Fla. Power & Light, 470 U.S. at 744; see,

e.g., Katunich v. Donovan, 5 C.I.T. 274, 275 (1983) (remanding to

agency upon finding that administrative record was incomplete).

Moreover, when a reviewing court is unsure of an agency’s reasoning,

the proper course is to remand “to afford the agency an opportunity to

set forth its view in a manner that would permit reasoned judicial

review.” Checkosky v. SEC, 23 F.3d 452, 462 (D.C. Cir. 1994) (separate

opinion of Silberman, J.). In sum, a voluntary remand will foster the

just, speedy, and inexpensive resolution of this case. USCIT R. 1.

     In seeking this amount of time, Commerce has considered its

limited resources, and its ongoing statutory obligations. In particular,


                                   10
     Case 1:20-cv-03923-MMB Document 35    Filed 07/21/21   Page 13 of 15




there are currently over 19,000 pending exclusion requests before

Commerce, which, in general, Commerce must decide within 106 days.

Moreover, Commerce is seeking voluntary remands in other exclusion

cases, necessitating the staggering of schedules for remand proceedings

in these cases.

     The duration of our request will not prejudice the plaintiff. If, on

remand, Commerce grants an exclusion, Allegheny will then be able to

notify CBP and request to apply the exclusion to specific entries. If

CBP determines that a claimed exclusion applies to the merchandise

covered by the entries, those entries will be liquidated without section

232 duties, and with interest provided for by law.3

     For these reasons, we respectfully request that the Court grant

our motion for voluntary remand.




     3   “[S]teel . . . articles specified in the approved decision memo in
entries that have not been liquidated by CBP are those eligible for tariff
refunds or tariff exclusions.” 85 Fed. Reg. 81,060, 81,064 (Dep’t of
Commerce Dec. 14, 2020). Recognizing that potentially covered
merchandise could enter the United States while an exclusion request is
pending, CBP has provided guidance to importers on how to claim an
exclusion on previously imported entries. CSMS #39633923, UPDATE:
Submitting Imports of Products Excluded from Duties on Imports of
Steel or Aluminum (Sept. 3, 2019), available at
https://content.govdelivery.com/accounts/USDHSCBP/bulletins/25cc403.
                                         11
     Case 1:20-cv-03923-MMB Document 35   Filed 07/21/21   Page 14 of 15




                                Respectfully submitted,

                                BRIAN M. BOYNTON
                                Acting Assistant Attorney General

                                JEANNE E. DAVIDSON
                                Director

                                /s/Tara K. Hogan
                                TARA K. HOGAN
                                Assistant Director

OF COUNSEL:                     /s/ Meen Geu Oh
                                MEEN GEU OH
                                Senior Trial Counsel
Kimberly Hsu                    Department of Justice
Office of Chief Counsel for     Civil Division
Industry and Security           Commercial Litigation Branch
Department of Commerce          P.O. Box 480, Ben Franklin Station
                                Washington, D.C. 20044
                                Tel.: (202) 307-0184
                                Email: Meen-Geu.Oh@usdoj.gov

Dated: July 21, 2021            Attorneys for Defendant




                                  12
     Case 1:20-cv-03923-MMB Document 35   Filed 07/21/21   Page 15 of 15




                             GLOSSARY

BIS: Bureau of Industry and Security

CBP: United States Customs & Border Protection




                                  13
